Citation Nr: 0314804	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  99-04 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service-connected 
residuals of a gunshot wound (GSW) of the right leg.

2.  Entitlement to an increased disability evaluation for 
traumatic arthritis of the cervical spine, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to an increased (compensable) disability 
evaluation for residuals of a GSW scar of the right leg.

4.  Entitlement to a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971, and from January 1973 to September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to the benefits sought.  
The veteran subsequently perfected this appeal.

In November 2000, the Board remanded this case for additional 
development.  The remand also determined that the veteran had 
raised claims of clear and unmistakable error (CUE) in the 
May 1971 and September 1983 RO decisions and that these 
claims were inextricably intertwined with the increased 
rating claims currently on appeal.  In June 2002, the RO 
denied these claims.  The veteran did not disagree with these 
decisions and an appeal has not been perfected.  Therefore, 
the Board will not consider these issues.  

In April 2003, the veteran submitted correspondence to the RO 
noting the following: "STOP giving any information about me 
to the Disabled American Veterans..."  A notation was made on 
the VA Form 21-22 indicating that Disabled American Veteran's 
(DAV's) power of attorney (POA) was revoked effective April 
14, 2003.  The Board notes that DAV submitted a Statement of 
Accredited Representative in Appealed Case on the veteran's 
behalf in May 2003.  The Board, however, finds that the 
veteran revoked the POA in favor of DAV.  See 38 C.F.R. 
§ 20.607 (2002).  There is no indication in the claims folder 
that the veteran has appointed or desires to appoint another 
representative.

This case was transferred back to the Board in May 2003 and 
the Board will proceed with adjudication of the merits.



FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The preponderance of the evidence is against a finding 
that the veteran currently has a left hip disability that is 
proximately due to or the result of the service-connected 
residuals of a GSW, right leg.

3.  The veteran's cervical spine disability is manifested by 
severe limitation of motion of the cervical spine and 
magnetic resonance imaging (MRI) findings of a small midline 
C4-5 disc protrusion without significant cord or nerve root 
compression.  There is no evidence of vertebral fracture, 
ankylosis, or neurological findings compatible with 
intervertebral disc syndrome.

4.  The residuals of a GSW, right leg are manifested by a 1.5 
cm. entrance scar on the tibialis anterior and a 2 cm. exit 
scar on the right gastrocnemius in the calf muscle.  The 
scars are well healed and asymptomatic.  Muscle strength in 
the anterior tibialis and gastroc muscles is normal without 
loss of function.

5.  The veteran has not submitted evidence tending to 
establish that his service-connected traumatic arthritis of 
the cervical spine or his service-connected residuals of a 
GSW, right leg, require frequent hospitalization or cause 
marked interference with employment beyond that contemplated 
in the schedular standards.  

6.  There is no basis for a separate 10 percent evaluation 
based on multiple noncompensable service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  A left hip disability is not proximately due to or the 
result of service-connected residuals of a GSW, right leg.  
38 C.F.R. § 3.310(a) (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for traumatic arthritis of the cervical spine are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5285, 
5286, 5287, 5290, and 5293 (2002).

3.  The criteria for an increased (compensable) evaluation 
for residuals of a GSW scar, right leg are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 
4.56, 4.73, 4.118, Diagnostic Codes 5311, 5312, 7803, 7804 
and 7805 (2002).

4.  The claim for a separate 10 percent evaluation based on 
two or more noncompensable service-connected disabilities has 
been rendered moot.  38 C.F.R. § 3.324 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The rating decisions of record, the February 1999 statement 
of the case (SOC), the August 1999 supplemental statement of 
the case (SSOC), the September 1999 SSOC, the August 2002 
SSOC, the January 2003 SSOC, and the March 2003 SSOC 
collectively notified the veteran of the laws and regulations 
pertaining to his claims and advised him of the evidence of 
record and of the reasons and bases for denial.  The Board 
notes that the rating criteria for scars were amended 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  The January 2003 SSOC notified the veteran 
that there were new rating criteria for scars.  

The November 2000 Board remand advised the veteran of the 
enactment of the VCAA.  In February 2002, the veteran was 
advised of his rights in the VA claims process and was 
informed of the evidence and information he was responsible 
for providing and of the evidence that VA would attempt to 
obtain.

The veteran identified VA treatment related to his claimed 
disabilities.  VA medical records have been obtained 
throughout the course of this appeal and are associated with 
the claims folder.  In keeping with the duty to assist, the 
veteran was provided VA examinations in June 1998, January 
2001, May 2002, and December 2002.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service Connection for a Left Hip Disability

The veteran contends that he is entitled to service 
connection for a left hip disability, claimed as secondary to 
the service-connected GSW to his right leg.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is established for a secondary condition, it shall 
be considered as part of the original condition.  38 C.F.R. 
§ 3.310(a) (2002).

The veteran underwent a VA examination in June 1998.  He 
reported that he favored his right leg due to a GSW and that 
as a result, he injured his left hip.  He reported pain, 
stiffness, lack of endurance, and at times, weakness.  
Diagnosis was questionable degenerative joint disease of the 
left hip with little or no loss of function due to pain.  

The veteran underwent a VA examination in January 2001.  
Diagnosis was arthralgia of the left hip with loss of 
function due to mild pain.  X-rays were reported as normal.  

The veteran underwent a VA examination in May 2002.  
Diagnosis was arthralgia of the hips with loss of function 
due to pain.  X-rays were normal.  The examiner noted that 
the current hip disorder, which is minimal, is as likely as 
not related to the service-connected GSW of the right leg.

The veteran underwent a VA muscle examination in December 
2002.  The veteran reported that he involuntarily favors his 
right leg, resulting in left hip pain.  The examiner noted 
that the left hip x-rays have been normal on 2 occasions and 
on recent examination, the left hip demonstrated no 
significant abnormality.  The examiner diagnosed generalized 
arthralgias, not related to the GSW.  The examiner noted that 
there was no evidence of any degenerative joint disease of 
the left hip and that there was probably a psychic component 
to the veteran's arthralgias.  

The veteran has been diagnosed with arthralgia of his left 
hip.  Assuming "arthralgia" constitutes a disability for 
which service connection may be granted, secondary service 
connection still requires that the claimed disability be 
proximately due to or the result of the veteran's service-
connected GSW.  

The claims folder contains 2 VA medical opinions regarding 
the relationship of the veteran's claimed hip disability to 
his service-connected GSW.  The May 2002 VA examiner 
indicated that the minimal current hip disorder was as likely 
as not related to the service-connected GSW of the right leg 
and the December 2002 examiner indicated that the veteran's 
generalized arthralgias were not related to his GSW.  

The Board finds the December 2002 opinion to be more 
probative than the May 2002 opinion.  The May 2002 examiner 
did not provide any rationale for his positive etiology 
opinion.  The December 2002 examiner, however, appears to 
base his negative opinion on the minimal objective findings 
relating to the hip and the physical examination indicating 
no loss of function of the right leg due to the GSW.  
Further, the December 2002 examiner had the benefit of 
reviewing the entire claims folder, including the May 2002 
opinion.  

The Board acknowledges the veteran's contentions that as a 
result of the GSW to his right leg, he favors that leg, 
resulting in damage to his left hip.  The veteran, however, 
is not competent to render an opinion regarding medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(lay persons are not competent to offer medical opinions).  

The preponderance of the evidence is against the veteran's 
claim of entitlement to secondary service connection and 
therefore, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  
Consequently, the veteran's claim of entitlement to service 
connection for a left hip disability, claimed as secondary to 
his service-connected GSW, must be denied.
Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In order to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

a.  Traumatic Arthritis of the Cervical Spine

The veteran contends that the current 30 percent evaluation 
for his service-connected traumatic arthritis of the cervical 
spine does not adequately reflect the severity of his 
disability.

The veteran was originally granted service connection for 
traumatic arthritis in May 1971 and assigned a noncompensable 
evaluation effective February 17, 1971.  The veteran returned 
to active duty in January 1973.  Rating decision dated in 
September 1983 noted the veteran was service connected for 
traumatic arthritis of the cervical spine with a 
noncompensable evaluation effective February 17, 1971.  Over 
the years, the veteran filed various claims for increase that 
were denied.  He filed another claim for an increased 
evaluation in February 1998 and subsequently perfected this 
appeal.  

The veteran underwent a VA examination in June 1998.  On 
physical examination, range of motion of the cervical spine 
was as follows:  flexion to the right (30 degrees); flexion 
to the left (31 degrees); forward flexion (48 degrees); and 
backward extension (18 degrees).  The examiner noted that 
motion stops when pain begins and that there was no evidence 
of painful motion, spasm, weakness or tenderness.  There were 
no postural abnormalities or fixed deformities.  There were 
no neurological abnormalities detected.  Diagnosis was 
degenerative joint disease of the cervical spine with little 
loss of function due to pain.  

The veteran underwent nerve conduction studies (NCS) in 
November 1998.  The median and ulnar NCS of the right upper 
extremity were normal and there was no electrophysiological 
evidence of either neuropathy or carpal tunnel syndrome in 
the right upper extremity.

The veteran presented to the VA outpatient clinic in August 
2001 for a routine follow-up.  He indicated that he was 
having a lot of problems with his neck and believed that he 
may have reinjured it.  Assessment was cervical spine pain.

MRI of the cervical spine in October 2001 revealed a small 
midline C4-5 disc protrusion without significant cord or 
nerve root compression.  

The veteran underwent another VA examination in May 2002.  On 
physical examination, range of motion of the cervical spine 
was as follows: forward flexion (12 degrees); backward 
extension (16 degrees); flexion to the right (32 degrees); 
and flexion to the left (39 degrees).  The examiner noted 
that range of motion should be 45 degrees in each direction.  
The examiner further noted that motion stops when pain 
begins, but there was no objective evidence of painful 
motion, spasm, weakness or tenderness.  No postural 
abnormalities were noted and the musculature of the neck was 
described as excellent.  Deep tendon reflexes in the upper 
extremities were active and equal and no neurological 
abnormalities were noted.  

Diagnosis was arthralgia of the cervical spine with loss of 
function due to pain.  Routine x-rays were noted to be normal 
and MRI revealed a small C4-5 disc protrusion.  The examiner 
noted that the findings on the cervical spine revealed no 
evidence of pain on motion, deformity, excess fatigability, 
incoordination, weakened movement or other functional 
limitations.  

By rating decision dated in June 2002, the evaluation for 
traumatic arthritis of the cervical spine was increased to 30 
percent effective February 24, 1998.

In accordance with the rating schedule, the RO evaluated the 
veteran's traumatic arthritis of the cervical spine pursuant 
to Diagnostic Code 5010.  Under this provision, traumatic 
arthritis substantiated by X-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2002).  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  (DC 5200, etc.)  When limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  With X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations, a 20 percent 
rating is warranted.  With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, a 10 
percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).

The appropriate diagnostic code for rating limitation of 
motion in the cervical spine is Diagnostic Code 5290.  Under 
this code, slight limitation of motion in the cervical spine 
warrants a 10 percent evaluation; moderate limitation of 
motion in the cervical spine warrants a 20 percent 
evaluation; and severe limitation of motion in the cervical 
spine warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).  The words "slight," 
"moderate" and "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2002). 

The veteran's cervical spine disability is currently 
evaluated as 30 percent disabling, effective from the date of 
claim for increase.  This is the maximum evaluation available 
under Diagnostic Code 5290 and therefore, an increased 
evaluation is not available under this provision.  

Additional provisions for evaluating spine disorders that are 
potentially applicable to the veteran's disability include 
Diagnostic Codes 5285, 5286, 5287 and 5293.  Diagnostic Code 
5285 deals with residuals of vertebral fractures and 
Diagnostic Codes 5286 and 5287 deal with ankylosis (bony 
fixation) of the spine.  The medical evidence does not 
indicate that the veteran has a vertebral fracture or 
demonstrable deformity of a vertebral body, or that he 
suffers from ankylosis of the spine.  Therefore, any 
application of these codes would be inappropriate.

Diagnostic Code 5293 deals with intervertebral disc syndrome.  
The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  The Board acknowledges that 
the veteran has not been advised of the revised rating 
criteria.  Notwithstanding, it is the Board's opinion that 
the medical evidence does not support application of 
Diagnostic Code 5293.  Although there is medical evidence of 
a small midline C4-5 disc protrusion, there is no evidence of 
significant cord or nerve root compression.  Further, 
assuming without conceding that the degenerative disc disease 
is a part of the service-connected cervical spine disability, 
the evidence does not indicate any radiculopathy or 
neurological findings consistent with intervertebral disc 
syndrome.  Therefore, the veteran is not prejudiced by any 
failure to advise of the new regulations.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2002).

In denying the veteran's claim for an increased evaluation, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.59 as interpreted in Deluca, supra.  There is no basis for 
a rating in excess of 30 percent based on limitation of 
motion due to any functional loss as the veteran is receiving 
the maximum schedular rating for limitation of motion of the 
cervical spine.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  Further, on examination in May 2002, the examiner 
did not find evidence of excess fatigability, incoordination, 
weakened movement or other functional limitations.  

Finally, the evidence of record does not indicate that the 
veteran is frequently hospitalized for his cervical spine 
disability and there is no indication that it has a marked 
interference with employment beyond that contemplated in the 
schedular standards.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See 38 C.F.R. § 3.321(b)(1) (2002); VAOPGCPREC 6-96 
(1996).

As the preponderance of the evidence is against the claim for 
service connection for an evaluation in excess of 30 percent 
for traumatic arthritis of the cervical spine, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  Consequently, the veteran's claim 
must be denied.

b.  Residuals of a GSW Scar of the Right Leg

Service medical records establish that the veteran was 
admitted to Noble Army Hospital on February 3, 1973 after 
sustaining an accidental GSW to his right leg.  X-ray 
examination reportedly revealed a foreign body (bullet), but 
no broken bones.  Physical examination revealed a puncture 
wound in the anterior portion of the mid leg and there was a 
palpable subcutaneous firmness, posteriorly, below the 
popliteal space compatible with a bullet.  Hospital course 
was essentially negative.  There was no vascular impairment 
and the veteran did not develop any infection.  He was 
discharged on February 8, 1973 to be followed as an 
outpatient.  A June 1983 Administrative Decision determined 
that the injuries sustained as a result of the GSW were 
incurred in the line of duty.  

A September 1983 rating decision granted service connection 
for a scar, residual of a GSW right leg and assigned a 
noncompensable evaluation effective February 17, 1971.  The 
effective date of the grant of service connection was 
subsequently changed to September 10, 1982 based on CUE.  The 
veteran applied for various increases throughout the years, 
which were denied.  He applied for an increased evaluation in 
February 1998 and subsequently perfected this appeal.
 
The veteran contends that the currently assigned 
noncompensable evaluation does not adequately reflect the 
severity of his disability.  He reports throbbing pain in his 
leg and that he has to limp.  In the March 2000 informal 
hearing presentation, the veteran's representative noted that 
GSW residuals often result in impairment of muscle, bone 
and/or nerves and suggests that the rating criteria regarding 
the evaluation of muscle disabilities are for consideration.

The veteran underwent a VA scar examination in June 1998.  
Physical examination revealed an entrance wound about 1 cm. 
in diameter of the right anterolateral leg in the anterior 
tibialis anticus with the exit in the right gastrocnemius 
approximately 1.5 cm. in diameter.  The scar was not tender 
and there was no adherence.  Each scar was depressed about 3 
mm.  Diagnosis was GSW of the right lateral and posterior leg 
without disfigurement or pain.  

The veteran underwent a VA examination in January 2001.  He 
reported that he suffered a GSW to the right leg and that the 
bullet had to be removed surgically.  Physical examination 
indicated an entrance wound of the right mid leg anteriorly 
and that the bullet was removed from the right calf 
posteriorly.  The scars were described as 1.5 cm. each and 
asymptomatic.  Diagnosis was GSW to the right leg, 
asymptomatic.  

The veteran underwent another VA scar examination in May 
2002.  Physical examination revealed a 1.5 cm. irregular scar 
on the anterior right leg in the tibialis anterior (entrance) 
and a 2 cm. scar on the right gastrocnemius in the calf 
muscle (exit).  There was no tenderness or adherence and the 
texture was good.  There was no breakdown of the skin.  There 
was a 3 mm. depression of each scar.  Underlying tissue loss 
was described as minimal and there was no inflammation or 
edema.  Color of the scar was the same as the surrounding 
skin and there was no disfigurement.  Diagnosis was GSW of 
the right leg, with loss of function due to pain but the 
examiner went on to note that the GSW of the right leg is 
barely discernable and not disfiguring, poorly nourished, 
ulcerated, tender or painful.  

In December 2002, the veteran underwent a VA muscle 
examination.  The veteran reported that he was a painter and 
if he kneels for a long time he will have some throbbing in 
his gastroc muscle.  There is no weakness in his leg.  
Physical examination was essentially negative.  There was a 
GSW entrance in the anterior tibialis muscle just below the 
knee with an exit of the right gastroc muscle.  The wound was 
nontender and well healed with minimal scarring.  Anterior 
tibial muscle strength and gastroc muscle strength was 
normal.  The veteran could walk on his toes without any 
problems and there was normal range of motion of all joints 
without joint tenderness or swelling.  Diagnosis was GSW to 
the right leg with no loss of function.  

The RO evaluated the residuals of the veteran's GSW pursuant 
to Diagnostic Code 7805.  Under this provision, scars are to 
be rated on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  On initial 
rating action, the RO noted that both scars were well healed 
with no tenderness or muscle injury.  

Other potentially applicable provisions include Diagnostic 
Codes 7803 and 7804.  Scars that are superficial, poorly 
nourished, with repeated ulceration, warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
Scars which are superficial, tender and painful on objective 
demonstration warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).  On review of the 
examinations of record, there is no evidence that either the 
entrance or exit scars are poorly nourished with repeated 
ulceration, or tender and painful on objective demonstration.  

The Board acknowledges that the rating criteria for scars 
were revised effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after the claim has been filed or reopened before 
administrative or judicial review has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  

The revised criteria may not be applied earlier than the 
effective date of the revised regulations.  38 U.S.C.A. § 
5110(g) (West 1991) (where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
see VAOPGCPREC 3-2000 (2000).  

Under the current rating criteria, unstable superficial scars 
warrant a 10 percent evaluation.  See 67 Fed. Reg. 49,596 
(July 31, 2002) (to be codified as 38 C.F.R. § 4.118, 
Diagnostic Code 7803).  Superficial scars that are painful on 
examination also warrant a 10 percent evaluation.  See 67 
Fed. Reg. 49,596 (July 31, 2002) (to be codified as 38 C.F.R. 
§ 4.118, Diagnostic Code 7804).  There is no evidence that 
the veteran's scars are unstable or painful on examination.

The current version of Diagnostic Code 7805 is the same as 
the former and "other" scars are still rated on limitation 
of function of the part affected.  See 67 Fed. Reg. 49,596 
(July 31, 2002) (to be codified as 38 C.F.R. § 4.118, 
Diagnostic Code 7805).  In considering any limitation of 
function, the Board acknowledges that the veteran sustained a 
GSW.  The Board must consider all applicable diagnostic codes 
and therefore, will discuss the provisions regarding the 
evaluation of muscle disabilities.

As indicated, the bullet apparently entered the anterior 
tibialis muscle and exited the gastroc muscle.  As such, the 
Board will consider muscle groups XI and XII.  Injuries to 
these groups are evaluated as follows: slight 
(noncompensable); moderate (10 percent); moderately severe 
(20 percent); and severe (30 percent).  38 C.F.R. § 4.73, 
Diagnostic Codes 5311 and 5312 (2002).

Pursuant to 38 C.F.R. § 4.56 (2002), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. Id.

In order to warrant a compensable evaluation, there would 
need to be evidence of a moderate injury for either Muscle 
Group XI or XII.  A through and through injury with muscle 
damage is evaluated as no less than a moderate injury.  
Although examinations have revealed an entrance and an exit 
scar, the medical evidence does not establish that the 
veteran sustained a through and through injury.  Service 
medical records indicate that the bullet entered the anterior 
portion of the mid leg and remained posteriorly below the 
popliteal nerve.  Although not clear from the record, it 
appears that the bullet was surgically removed at some point 
or eventually exited.  

Even assuming a through and through injury, there is no 
evidence of muscle damage in either muscle group.  Though a 
scar examination in May 2002 noted limitation of function due 
to pain, these findings were not duplicated in previous or 
subsequent work-ups, which noted that the area was 
asymptomatic.  VA orthopedic and muscle examinations have not 
noted any loss of function and on recent examination in 
December 2002, muscle strength in the anterior tibial and 
gastroc muscles was normal.  

On review of the record, the Board finds that there was no 
muscle damage associated with the veteran's service-connected 
GSW.  The veteran sustained a GSW without infection.  He was 
hospitalized for only a brief period and returned to duty 
with apparently good functional results.  Objectively, he has 
minimal scarring but no evidence of fascial defect, atrophy 
or impaired tonus.  Range of motion of the joints is normal 
and various examinations indicate no loss of function.

The veteran submitted a copy of correspondence from the 
prosthetic service at the VA medical center (VAMC) in 
Birmingham dated in April 2003, regarding the purchase of a 
right orthotic heel raise 3/4 inches.  The veteran contends 
that his right leg is 3/4 inches shorter than his left leg 
because of the GSW.  The veteran has undergone various 
examinations regarding the severity of the residuals of a GSW 
and there is no indication that the residuals include a 
shortening of the leg.  Regardless, the Board notes that a 
shortening of the lower extremity of 3/4 inches does not 
warrant a compensable evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5275 (2002).  

The Board has considered all applicable rating criteria and 
determined that the preponderance of the evidence is against 
an increased (compensable) evaluation for residuals of a GSW 
scar, right leg.  Accordingly, the reasonable doubt doctrine 
is not for application and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

Finally, the evidence of record does not indicate the veteran 
is frequently hospitalized for the residuals of the GSW to 
the right leg and there is no indication that this disability 
has a marked interference with employment beyond that 
contemplated in the schedular standards.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See 38 C.F.R. § 3.321(b)(1) (2002); 
VAOPGCPREC 6-96 (1996).

Multiple Noncompensable Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2002).

In light of the fact that the veteran is currently in receipt 
of a 30 percent evaluation for traumatic arthritis of the 
cervical spine, effective to the date of the claim, the 
veteran may not be awarded a separate 10 percent rating for 
multiple noncompensable disabilities pursuant to 38 C.F.R. 
§ 3.324.  Consequently, this issue is moot. 


ORDER

Entitlement to service connection for a left hip disability, 
claimed as secondary to service-connected residuals of a GSW, 
right leg is denied.

Entitlement to an evaluation in excess of 30 percent for 
traumatic arthritis of the cervical spine is denied.

Entitlement to an increased (compensable) evaluation for 
residuals of a GSW scar, right leg is denied.

The claim of entitlement to a 10 percent evaluation for 
multiple noncompensable service-connected disabilities is 
dismissed as moot.  




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

